Citation Nr: 0517871	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-06 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from October 1994 to August 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained.

2.  The veteran did not complete her obligated period of 
active duty and was discharged from active duty for 
convenience of the Government after completing less than 30 
continuous months of active duty of her obligated period of 
active duty of three years.

3.  The veteran served less than 20 continuous months of 
active duty service prior to her participation in the 
Selected Reserves following her discharge from active duty 
service for convenience of the Government. 


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3011, 3012 (West 
2002); 38 C.F.R. §§ 21.1031, 21.7042 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  Id. 

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was provided with 
notification of the VCAA, including the evidence necessary to 
substantiate her claim and the division of responsibilities 
between VA and the veteran in procuring the evidence relevant 
to her claim in accordance with 38 U.S.C.A. § 5103(a).  It, 
however, is not clear that such notice is required in this 
case since the benefit sought is found in Chapter 30 of Title 
38.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
("[t]he notice and duty-to-assist provisions of the [VCAA] . 
. . are relevant to a different chapter of title 38, and do 
not apply to this appeal.")  

In addition, as will be explained below, the Board finds that 
in this case the law, and not the evidence, is dispositive.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (providing that the VCAA has no 
effect on appeal limited to interpretation of law); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (providing 
that VCAA not applicable where law, not factual evidence, is 
dispositive.)  Also, an opinion from the VA General Counsel 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop evidence to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because the undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  Therefore, the Board finds that no further action is 
necessary under the VCAA since it is the law, not the 
evidence, that is dispositive in this case.  

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is incomplete, or if VA requires 
additional evidence or information to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
of  the time limit provisions of § 21.1032(a)."  In the 
instant case, upon receipt of the veteran's Notice of 
Disagreement, the claims file shows that the RO undertook 
additional development (clarification of separation code and 
reason for veteran's separation from service) that was 
necessary to reconsider the veteran's claim.  The RO also 
asked the veteran to provide a legible copy of her DD Form 
214.  Thus, the record shows that in accordance with 
§ 21.1031(b), the RO notified the veteran of the evidence 
necessary to reconsider her claim.  

After consideration of all the evidence of record, including 
additional information provided by the Department of the Army 
in a February 2004 e-mail, the RO continued the denial, and a 
Statement of the Case (SOC) was issued to the veteran in 
February 2004.  The SOC includes a discussion of the facts of 
the claim, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  Based 
on the foregoing, the Board finds that the veteran was fully 
advised of the evidence needed to substantiate her claim and 
that all relevant evidence necessary for an equitable 
disposition of her appeal has been obtained.  


Evidence

The Veteran Identification Data record shows that the veteran 
served on active duty from October 4, 1994 to August 29, 
1995.  

The DD Form 214 shows that the veteran served on active duty 
from October 4, 1994 to August 29, 1995, for 10 months and 26 
days; she was honorably discharged.  The DD Form 214 further 
indicates that the veteran did not complete her first full 
term of service. 

A Chapter 30 Department of Defense (DOD) Data Record shows 
that the veteran was separated from service for the 
convenience of the Government (code "COG").  The record 
indicates that the veteran was obligated to a term of service 
of three years.  The record further shows that the veteran 
participated in the Selected Reserves from August 30, 1995 to 
June 15, 1998, following her separation from service.  The 
reason for separation from the Selected Reserves is noted as 
unknown.  Lastly, the record notes that the veteran completed 
the requirements of a secondary school diploma (12 years of 
high school).

E-mail received from the Department of Army in February 2004, 
notes that the veteran was separated from service due to 
pregnancy (code "MDF"), which fell under the category of 
separation from service for convenience of the Government.

In the Notice of Disagreement and Substantive Appeal, the 
veteran essentially contends that she was not properly 
advised of her eligibility for educational benefits.  


Pertinent Laws and Regulations

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  38 U.S.C.A. §§ 3001 et seq. (West 2002).

A threshold requirement for Chapter 30 educational assistance 
is the completion of certain requisite service.  In order to 
be entitled to Chapter 30 educational assistance, an 
individual must first become a member of the Armed Forces or 
first enter active duty as a member of the Armed Forces after 
June 30, 1985, and in the case of an individual whose 
obligated period of active duty is three years or more, serve 
at least three continuous years of active duty.  38 U.S.C.A. 
§ 3011(a)(1)(A)(i) (West 2002); 38 C.F.R. § 21.7042(a)(1)-(2) 
(2004).  In the case of an individual whose obligated period 
of active duty is less than three years, that individual must 
serve at least two continuous years of active duty.  Id. 

An individual who does not meet the service requirements, 
however, may be eligible for basic educational assistance 
when he or she is discharged or released from active duty for 
certain specified reasons.  These include when an individual 
is discharged or released from active duty for (1) a service-
connected disability, (2) for a medical condition which 
preexisted service on active duty and which VA determines is 
not service-connected, (3) discharge or release under 10 
U.S.C. § 1173 (hardship discharge), (4) for convenience of 
the Government, (5) involuntarily for the convenience of the 
Government as a result of a reduction in force, or (6) for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty.  38 U.S.C.A. § 3011(a)(1)(A)(ii) (West 
2002); 38 C.F.R. § 21.7042(a)(5) (2004).  In addition, an 
individual who is discharged or released from active duty for 
the convenience of the Government must complete not less than 
20 months of continuous active duty of the obligated service 
in the case of an individual whose obligated period of 
service is two years, or complete not less than 30 months of 
continuous active duty under the period of obligated service 
in the case of an individual with an obligated period of 
service of at least three years.  38 U.S.C.A. § 
3011(a)(1)(A)(ii) (West 2002); 38 C.F.R. § 20.7042(a)(5)(iv) 
(2004).

As an alternative, an individual may also establish 
eligibility for basic educational assistance under Chapter 30 
based on a combination of service on active duty and service 
in the Selected Reserve.  This is known as the "2x4" 
program.  The individual must, after June 30, 1985, either 
first become a member of the Armed Forces, or first enter on 
active duty as a member of the Armed Forces.  38 U.S.C.A. § 
3012(a)(1)(A) (West 2002); 38 C.F.R. § 21.7042(b)(1) (2004).  
The individual, before applying for educational assistance, 
must either complete the requirements of a high school 
diploma (or an equivalency certificate), or successfully 
complete (or otherwise receive academic credit for) 12 
semester hours (or the equivalent) in a program of education 
leading to a standard college degree.  38 U.S.C.A.                  
§ 3012(a)(2) (West 2002); 38 C.F.R. § 21.7042(b)(2) (2004).  
Except as provided in paragraph (b)(6) of this section, the 
individual must serve at least two years of continuous active 
duty in the Armed Forces characterized by the Secretary 
concerned as honorable service.   38 U.S.C.A. § 3012(a)(1)(A) 
(West 2002); 38 C.F.R. § 21.7042(b)(3) (2004).  Except as 
provided in paragraph (b)(7) of this section, after 
completion of active duty service, the individual must serve 
at least four continuous years of service in the Selected 
Reserve.  38 U.S.C.A.                         § 3012(a)(1)(A) 
(West 2002); 38 C.F.R. § 21.7042(b)(4) (2004).  An individual 
whose release from active duty service occurs after December 
17, 1989, must begin this service in the Selected Reserve 
within one year from the date of his or her release from 
active duty.  Id.  During this period of service in the 
Selected Reserve, the individual must satisfactorily 
participate in training as prescribed by the Secretary 
concerned.  Id.  The individual must, after completion of all 
service described above, be discharged from service with an 
honorable discharge, placed on the retired list, or 
transferred to the Standby Reserve or an element of the Ready 
Reserve other than the Selected Reserve after service in the 
Selected Reserve characterized by the Secretary concerned as 
honorable service, or the individual may continue on active 
duty or in the Selected Reserve.  38 U.S.C.A. § 3012(a)(3) 
(West 2002); 38 C.F.R. § 21.7042(b)(5) (2004).

Under the "2x4" program, an individual is exempt from 
serving two years on active duty as provided in paragraph 
(b)(3) of this section when the individual is discharged or 
released from the Armed Forces during those years for certain 
specified reasons that include in the case of an individual 
discharged or released after 20 months of such service, for 
the convenience of the Government.  38 U.S.C.A. § 
3012(a)(3)(B) (West 2002); 38 C.F.R. § 21.7042(b)(6)(iv) 
(2004).
An individual may also be exempt from serving four years in 
the Selected Reserve as provided in paragraph (b)(4) of this 
section for certain specified reasons.  38 U.S.C.A. § 
3012(a)(3)(B) (West 2002); 38 C.F.R. § 21.7042(b)(7)(i) 
(2004).


Analysis

The Board notes at the outset of this analysis that the facts 
in this case are not in dispute.  The Board's review of the 
evidence discloses that the veteran did not complete the 
requisite service for basic eligibility for Chapter 30 
educational assistance.  The veteran enlisted in October 1994 
and was obligated to perform three years of active service, 
but served less than that time on active duty when she 
separated from the service in August 1995.  While the record 
reflects that the veteran did not complete her obligated 
period of active duty of three years, she was discharged or 
released from active duty for the convenience of the 
Government and would have met the service requirements for 
basic eligibility for educational assistance had she served 
30 months of continuous active duty of that period of 
obligated service.  The veteran, however, only served 10 
months and 26 days, and not the required minimum of 30 
months.  

The veteran also does not have qualifying service under the 
"2x4" provisions of 38 U.S.C.A. § 3012 and 38 C.F.R. 
§ 21.7042(b).  The veteran did not serve at least two years 
of continuous active duty service as required by 38 C.F.R. 
§ 21.7042(b)(3).  Also, while the veteran was discharged or 
released from active duty for the convenience of the 
Government, she did not serve for 20 continuous months of 
active duty service, thereby disqualifying her from an 
exemption to the two-year minimum requirement.  Consequently, 
questions concerning the veteran's length of service in the 
Selected Reserve, the character of such service, and whether 
the veteran qualifies for an exemption to the four-year 
minimum requirement in the Selected Reserve are rendered 
moot. 

Therefore, since the veteran does not have the requisite 
service for Chapter 30 educational benefits, the Board finds 
that the RO was correct in denying basic eligibility for 
educational assistance under Chapter 30.  While the Board 
acknowledges the veteran's contentions set forth in her 
Notice of Disagreement and her Substantive Appeal, the 
eligibility requirements for Chapter 30 are prescribed by 
Congress.  Neither the RO nor the Board is free to ignore 
laws enacted by Congress and the law in this case, and not 
the evidence, is dispositive of the veteran's appeal.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, basic 
eligibility for educational assistance under Chapter 30, 
Title 38, United States Code, is not established.

Where the law rather than the facts is dispositive, the 
benefit of the doubt provisions as set forth in 38 U.S.C.A. 
§ 5107(b) (West 2002) are not for application. 


ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is denied.


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


